Citation Nr: 1328379	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart 
disability, including as due to an irregular heartbeat 
and/or an abdominal aortic aneurysm.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
December 1976.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

When this case was most recently before the Board in 
December 2012, it was remanded for further development.  It 
is now before the Board for further appellate action.

In September 2009, the Veteran testified at a hearing held 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.

The Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims.  In October 2011, the Court 
dismissed the appeal because the appellant did not raise any 
argument concerning the specific matters finally decided by 
the Board in its August 2010 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons that follow the Board finds that the 
Veteran's claims for service connection must regrettably be 
remanded for further evidentiary development. 

Heart Disability

In the May 2013 informal hearing presentation, the Veteran's 
representative argued that Veteran's service-connected 
schizophrenia caused him to smoke which intern caused his 
heart disability.  Therefore, the Veteran's representative 
asserts that service connection is warranted for the 
Veteran's heart disability. 

With respect to tobacco use, VA issued a regulation in April 
2001 which reflected the statutory provision noting that a 
disability will not be service-connected on the basis that 
it resulted from injury or disease attributable to a 
veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2012).  
However, in a 2003 opinion, VA's General Counsel found that 
neither 38 U.S.C.A. § 1103(a) nor 38 C.F.R. § 3.300 bars a 
finding of secondary service connection for a disability 
related to the veteran's use of tobacco products after the 
veteran's service where that disability is proximately due 
to a service-connected disability that is not service-
connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  See 
VAOGCPREC 6-2003. 

Further, the VA's General Counsel opinion noted that 
adjudicators must resolve: (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether 
the secondary disability would not have occurred but for the 
use of tobacco products caused by the service-connected 
disability.  If these questions are answered in the 
affirmative, the secondary disability may be service-
connected. VAOGCPREC 6-2003.

The January 2013 VA examination shows a diagnosis for acute 
subacute old myocardial infarction and coronary artery 
disease.  There was no diagnosis of abdominal aneurysm 
included in the examination report, but aortic aneurysm with 
mural thrombus was diagnosed in June 2008.  The January 2013 
examiner explained that abdominal aneurysm is commonly 
caused by tobacco use, high blood pressure, and vasculitis.  
Risk factors included tobacco use, high blood pressure, 
atherosclerosis, male race (white) and family history.  

The Veteran also has a long history of tobacco use.  A 
November 2005 VA treatment record notes that the Veteran 
began smoking when he was 8 years old.  The August 2011 VA 
examination for respiratory diseases notes that the Veteran 
would smoke 4 packs of day when not sleeping and 1 and half 
packs a day when he did get some sleep.  

A new opinion is needed to answer the questions noted above.

Furthermore, in the January 2013 opinion, the VA examiner 
opined that it was at least as likely as not that the 
Veteran's heart disability was incurred in or caused by a 
claimed in-service injury, event, or illness.  The examiner 
explained that there was no evidence of tachycardia or 
abdominal aortic aneurysm during active duty service between 
November 1974 and December 1976.  The examiner's rationale 
appears to support a negative opinion but the examiner 
checked the box next to the opinion that it was "at least as 
likely as not".   The examiner should be asked to clarify 
the opinion.
  
Sleep Disorder

In the December 2012 remand, the Board requested an opinion 
as to whether it was at least as likely as not that the 
sleep disorder was aggravated (worsened) beyond the natural 
progress by the service-connected schizophrenia.  
Previously, the August 2011 VA examiner had diagnosed the 
Veteran with moderate signs and symptoms suggestive of sleep 
apnea by Epworth Sleepiness Scale done in September 2011.  
Pursuant to the Board's remand, in a January 2013 opinion, a 
VA physician opined that it was less likely than not that 
the Veteran's sleep disorder was proximately due to or the 
result of the Veteran's service-connected schizophrenia.  
The examiner explained that there was no evidence of 
obstructive sleep apnea by the sleep examination done on 
October 25, 2011.  The results of this sleep study are not 
associated with the claims file and not uploaded to Virtual 
VA.  The results of his sleep study are relevant and should 
be obtained.  As the August 2011 VA examination report notes 
that a sleep study was pending in October 2011, it appears 
that the sleep study was conducted at the VA.  All recent VA 
treatment records, including this sleep study, should be 
obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records 
since June 2010, including the October 
2011 Sleep Study and records pertaining 
to treatment of a myocardial infarction 
at the VA Medical Center in San Juan in 
2011, and associate them with the 
claims file or upload them to Virtual 
VA or VBMS.

2.  Return the heart disability 
examination to the examiner for an 
addendum.  The examiner is asked to 
provide the following opinion:

(a) Is it at least as likely as not 
that the Veteran's service-
connected schizophrenia disability 
caused the Veteran to use tobacco 
products after service; 

(b) If the answer to question (a) 
is yes, was the use of tobacco 
products as a result of the 
service-connected schizophrenia 
disability a substantial factor in 
causing a secondary heart 
disability, including the 
myocardial infarction, coronary 
artery disease and any other 
disorder manifested by tachycardia 
or an abdominal aortic aneurysm; 
and 

(c) If the answers to question (a) 
and (b) was yes, would the 
secondary heart disability not have 
occurred but for the use of tobacco 
products.  

(d)  Is it at least as likely as 
not that the myocardial infarction, 
coronary artery disease and any 
other disorder manifested by 
tachycardia or an abdominal aortic 
aneurysm
is due to the Veteran's 
schizophrenia, including the use of 
prescribed aripiprazole and 
seroquel.  See VA treatment record 
dated in July 2007 in Volume 3 of 
the claims folder.

(e)  Is it at least as likely as 
not that the myocardial infarction, 
coronary artery disease and any 
other disorder manifested by 
tachycardia or an abdominal aortic 
aneurysm
is aggravated (i.e., worsened) 
beyond the natural progress by the 
Veteran's schizophrenia, including 
the use of prescribed aripiprazole 
and seroquel.  See VA treatment 
record dated in July 2007 in Volume 
3 of the claims folder.

(f)  The examiner is also asked to 
clarify his previous opinion as to 
etiology.  Specifically, the 
examiner should answer whether it 
is at least as likely as not (50 % 
probability or more) that the 
myocardial infarction, coronary 
artery disease and any other 
disorder manifested by tachycardia 
or an abdominal aortic aneurysm is 
related to the Veteran's military 
service.  

The examiner is asked to provide a 
complete rationale for each 
opinion.  

If the original examiner is not 
available, then provide the claims 
folder to another qualified examiner 
for an opinion.  If it is determined 
that an additional examination is 
warranted in order to provide the 
opinion, then such examination should 
be scheduled.

3.  Thereafter, review the claims 
folder to ensure that the foregoing 
requested development has been 
completed.  In particular, review the 
examination report/opinion to ensure 
that it is responsive to and in 
compliance with the directive of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added 
to the records assembled for appellant 
review.  If the benefits requested on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and an opportunity to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


